                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                  Plaintiff,                                8:17CR194

     vs.
                                                            JUDGMENT
LUIS LORENZO-URBINA

                  Defendant.


     For the reasons set forth in the Court’s Memorandum and Order of this date,

     IT IS ORDERED:

           Defendant Luis Lorenzo-Urbina’s Petition for Writ of Error Coram Nobis,

           construed as a Petition pursuant to 28 U.S.C. § 2255, ECF No. 34, is

           denied.



           Dated this 3rd day of June 2019.


                                              BY THE COURT:

                                              s/Laurie Smith Camp
                                              Senior United States District Judge
